Title: From George Washington to Major General Robert Howe, 21 August 1779
From: Washington, George
To: Howe, Robert


        
          Dear Sir,
          West-point Augt 21st 1779.
        
        In my Letter of yesterday I observed that through the assistance of —— & his agents, and other Channels, you might obtain accurate knowledge of the position of the enemy without Kings-bridge. I am still of the same opinion; but under the idea I entertain of —— I do not conceive it would be expedient in you to drop the smallest hint by which he could discover the tendency of these enquiries, much more the time and manner of execution, if these should be the result of them. considering him as a double character, it is more than possible he would give some intimitation by which the project would be ruined, if otherwise it bid fair for success. nor would it be in his power to deny to the enemy (who probably would charge him with it) his having any knowledge of the transaction if he really should have had previous intimation of it.
        I am now led, though perswaded it is unnecessary, to caution you against a surprize yourself—the enemy will feel themselves much hurt at the repeated instances of disgrace their arms have lately met with; and will most assuredly attempt to bury it in some stroke of retaliation on such parts of the Army as is most accessable—than which none is more so than that under your commd, because every preparation for it can be concealed, & the Troops are on the spot ready to operate at a moments warning, I could not therefore restrain my pen on this head, though I am perswaded you will do every thing that Military prudence can dictate to guard against it. With sincere esteem & regard I am Dr Sir Yr Most Obedt St
        
          Go. W——n.
        
      